Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application dated 01/21/2020.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20  are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as invention.
In claim 11, line 5, the language of “the vacuum pump” is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination, the first 5 lines of claim 11 is interpreted as the first 6 lines of claim 1.
The claims 12-20 are dependent from the above rejected claim 11 and therefore also considered indefinite.
This application is in condition for allowance except for the following formal matters: 
i) The specification is objected to for the following reason: 
a) The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP § 606.01).
A title such as – Wafer to wafer bonding apparatus -- is suggested.
b) A new abstract is required that is clearly indicative the invention to which the claims are directed. 
Note that, the claims are directed to Wafer to wafer bonding apparatus instead of to wafer to wafer boding methods.
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
ii) Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, second paragraph, set forth in this Office action.
Claims 12-20 would be allowable as it depends from allowable claim 11, however claims 12-20 cannot be indicated as allowable until the 112(b) rejection above is resolved. 


Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
 	Set of Claims 1-10 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 

Regarding claim 1, Kim et al. (10,833,047) teaches a wafer bonding apparatus (specially refer figure 6 and relate texts), comprising: a vacuum pump 130 ; a lower stage  110 having a first surface; an upper stage 120 having a second surface; an upper push rod 162 movable through a second center hole in a middle portion of the upper stage to contact and apply pressure 160 to a middle region of the second wafer that overlaps with the second center hole; a position detection sensor (Pressure sensing signal)  configured to generate wafer position information indicating a bonding propagation position of the first wafer and the second wafer based on detecting at least one of the first wafer or the second wafer through a detection hole in at least one stage of the lower stage 110 or the upper stage 120; and
Omori et al. (2018/0047699) teaches a wafer bonding apparatus, comprising: a vacuum pump 171a/171b; a lower stage 141 having a first surface; an upper stage 140  having a second surface and including a plurality of second suction holes 171/173 in the second surface, wherein the upper stage is configured to vacuum suction a second wafer W1 on the second surface based on the vacuum pressure being supplied to the plurality of second suction holes from the vacuum pump; a lower push rod 261movable through a first center hole 200b in a middle portion of the lower stage to contact and apply pressure to a middle region of the first wafer that overlaps with the first center hole; an upper push rod 191 movable through a second center hole 176 in a middle portion of the upper stage to contact and apply pressure to a middle region of the second wafer W1 that overlaps with the second center hole.
Kim et al. (10,833,047) and Omori et al. (2018/0047699), taken individually or in combination, do not teach the claimed Wafer bonding apparatus having a plurality of first 
Claims 2-10 inherits inherit the allowable subject matter of claim 1 are similarly allowable. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG A. LE/            Primary Examiner, Art Unit 2819